Title: To James Madison from Archibald Stuart, 31 July 1789
From: Stuart, Archibald
To: Madison, James


Dr Sir
Staunton July 31s. 1789
I am happy to inform you that throughout the Whole of My Circuit (which is not small) Party spirit & Political dissentions are now no more. We all Wish to come in under the Cloak of a few amendments should they even be inadequate to a compleat Justification of our former Opinions: for this purpose if no Other reasons could be offered I hope some of your amendments will go down. There is but one man among us who will not forgive the Anti’s their sins a Mr Decius who has really made some of them sore & continues to scourge them with a Rod of Iron. I met our old friend Henry at the district Court held at New-London & was informed by him that he had XChanged politicks for Law & that if his Age was renewed his days should be spent in Retirement & the rural employments of our forefathers. I never knew the Minds of men so much disposed to acquiesce in publick Measures as at present their Langauge is all is well. While G: Washington lives he will crush both men & Measures that would abridge either our happiness or Liberty. In short we are all in the same State of Security with Passengers on board a Vessel navigated by an Able captain & skillfull Marriners. Is there more respect paid to us as a Nation since the Establishment of the New Government than formerly? Is it Probable that measures will shortly be adopted which will affect the Credit of Continental securities? Will the Congress sit the Whole of the first year?
Mr. Nelson from this place will probably hand you this Letter—he goes to N York to settle some business with the publick boards—if you Can aid him by your advice therein it will confer an Obligation on Yr friend & humble sevt
Archd Stuart
